DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Susarla et al. (US Pub. No. 2016/0117254), hereinafter referred to as Susarla, in view of Case et al. (US Patent No. 7334108), hereinafter referred to as Case.
Referring to claims 1, 10, and 16, Susarla discloses an apparatus (fig. 1) comprising: an interface (114/110, fig. 1) configured to receive a plurality of memory access requests comprising request addresses (receives data transactions…from host, [0016]; target memory address of the transaction, [0022]); and circuitry configured to: maintain an identification of a first region of contiguous data in a system memory that has a copy of the contiguous data stored in a second region of a cache (main memory defines the address space… portions of the address space may be mapped to a cache, [0003]; address space of the cache; [0022]), wherein: the cache and the system memory are at different hierarchical levels of a memory subsystem (a hierarchical memory structure, [0018]); and the first region represents a range of addresses (a range of addresses, [0004]); and determine whether the cache stores requested data of the first memory access request (“hits” the cache…”misses” the cache, [0022]); send the first When a memory transaction is received by the storage system 102 or generated by the storage system 102, the storage system 102 may attempt to carry out the transaction at the higher tiers of the memory structure 118 hierarchy...If the target memory address is not within the address space of the cache 122 (i.e., the address "misses" the cache 122), [0022]); and service the first memory access request by accessing data from the cache, in response to determining the first request address is within the range of addresses (If the target memory address falls within the address space of the cache 122 (i.e., the address "hits" the cache 122), the storage controller 116 services the request using the cache; [0022]).
As indicated above, Susarla teaches identification of range of addresses, which would inherently have a beginning address, however the identification is not explicitly identified as comprising a first start address that identifies the beginning of the first region and a size of the second region.  Additionally, Susarla does not appear to explicitly disclose a step to select a first memory access request of the received plurality of memory access request and compare a first request address of the first memory access request to each of the start address and a sum of the start address and the size of the second region.
However, Case teaches identification comprising a first start address that identifies the beginning of the first region and a size of the second region (tag in each entry 1210 advantageously encodes the range size for the cluster as well as the starting virtual address; col. 30, lines 25-30). Furthermore, Case discloses a step to select a first memory access request of the received plurality of memory access request (selects a next request from one of the request queues; col. 29, lines 30-35) and compare a first request address of the first memory access request to each of the start address and a sum of the start address and the size of the second region (The address is covered if the requested virtual address is any address in the range from the tag 922 (read as a starting virtual address) to the last address, col. 28, lines 20-25; A lookup operation in small tag table 1110 uses the encoded starting address and range size to determine whether a requested virtual address is covered by a tag; col. 30, lines 30-40).
Susarla and Case are analogous art because they are from the field of endeavor, cache configuration.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Susarla and Case before him or her, to modify the storage system of Susarla to implement the lookup operation as taught by Suzuki, because the range specific configuration accommodates varying sizes.
The suggestion/motivation to do so would have been to enhance system performance and flexibility in cache (Case: col. 38, lines 25-30; col. 42, lines 15-20).
Therefore, it would have been obvious to combine Susarla and Case to obtain the invention as specified in the instant claim.

As to claim 9, Susarla discloses the logic is further configured to maintain an identification of a plurality of regions of contiguous data in the system memory, each region has a copy of respective contiguous data stored in the cache (once the data to be preloaded into the cache is identified, the computing system loads data from the one or more address ranges; [0045]), wherein the logic is further configured to: determine a plurality of ranges of addresses, one or more address ranges; [0045]); send the memory access request to system memory, in response to determining the request address is not within any of the plurality of ranges of addresses (When a memory transaction is received by the storage system 102 or generated by the storage system 102, the storage system 102 may attempt to carry out the transaction at the higher tiers of the memory structure 118 hierarchy...If the target memory address is not within the address space of the cache 122 (i.e., the address "misses" the cache 122), [0022]); and service the memory access request by accessing data from the cache, in response to determining the address is within one of the plurality of ranges of addresses (If the target memory address falls within the address space of the cache 122 (i.e., the address "hits" the cache 122), the storage controller 116 services the request using the cache; [0022]).
As indicated above, Susarla teaches handling memory access request, which therein teaches a “second memory access request”. However, Susarla is silent regarding an explicit “select” step, and therefore does not appear to explicitly disclose “select a second memory access request of the received plurality of memory access requests” and furthermore the step to “compare a second request address of the second memory access request to one or more of the start addresses and sums of the start addresses and corresponding sizes of the copies stored in the cache to determine whether the cache stores requested data of the second memory access request.”
However, Case discloses the steps to select a second memory access request of the received plurality of memory access requests (selects a next request from one of the request queues; col. 29, lines 30-35) and compare a second request address of the second memory The address is covered if the requested virtual address is any address in the range from the tag 922 (read as a starting virtual address) to the last address, col. 28, lines 20-25; A lookup operation in small tag table 1110 uses the encoded starting address and range size to determine whether a requested virtual address is covered by a tag; col. 30, lines 30-40).
The suggestion/motivation to combine remains as indicated above.

Claims 2, 4, 6-7, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Susarla in view of Case, as applied to claims 1, 9-10, and 16 above, further in view of Suzuki et al. (US Pub. No. 2012/0072641), hereinafter referred to as Suzuki.
As to claims 2, 11, and 17, the combination of Susarla in view of Case discloses wherein to service the selected first memory access request (Case: col. 29, lines 30-35) by accessing data from the cache, the logic is further configured to: determine a translated address based on a second start address pointing to a beginning of the second region of the cache (Case: lookup logic circuit is coupled to receive the selected translation request…translation module is configured to translate the target virtual address of the selected translation request to a physical address, col. 3 line 60 to col. 4 line 5; lookup operation in small tag table 1110 uses the encoded starting address and range size to determine whether a requested virtual address is covered by a tag; col. 30, lines 30-40); and service the memory request by accessing data from the cache (Susarla: [0022]).

However, Suzuki teaches determine an offset based on a difference between the request address and the first start address; determine a translated address based on the offset and a second start address; and service the memory request by accessing data beginning at the translated address (calculates the PBA by finding an LBA relative address in the LBA group from the difference between the LBA and the start address of the corresponding LBA group, and then adding the start address of the PBA group to the LBA relative address; [0143]).
Susarla, Case, and Suzuki are analogous art because they are from the field of endeavor, block storage.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Susarla, Case, and Suzuki before him or her, to modify the storage system of Susarla to implement the logical unit configuration as taught by Suzuki, because the logical storage configuration would extend the storage areas to a plurality of host systems.
The suggestion/motivation to do so would have been to provide representation of the RAID storage areas to a plurality of hosts (Suzuki: [0048]).
Therefore, it would have been obvious to combine Susarla, Case, and Suzuki to obtain the invention as specified in the instant claim.

Suzuki: calculates the PBA by finding an LBA relative address in the LBA group from the difference between the LBA and the start address of the corresponding LBA group, and then adding the start address of the PBA group to the LBA relative address; [0143]). The rationale to support a conclusion that the claim would have been obvious remains as indicated above.

As to claims 6 and 15, Susarla discloses in response to predicting a region of upcoming data accesses, the logic is further configured to: initialize one or more of the first start address, the second start address and the size of the second region; and store a copy of contiguous data from the region of upcoming data accesses in the system memory into the cache (identifies address ranges that have seen consistent use for several minutes. At selected intervals, the second set of counters is used to preload the cache with one or more of the larger data sets that has shown consistent demand; [0014]).

As to claim 7, Susarla discloses predicting the region of upcoming data accesses comprises one or more of: the logic monitors received memory access requests and identifies a pattern used to identify the region of upcoming data accesses (identifies address ranges that have seen consistent use for several minutes. At selected intervals, the second set of counters is used to preload the cache with one or more of the larger data sets that has shown consistent demand; [0014]); .

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Susarla, Case, and Suzuki as applied to claims 2, 4, 6-7, 11, 13, 15, 17, and 19 above, further in view of Hasan et al. (US Pub. No. 2015/0242129), hereinafter referred to as Hasan.
As to claims 3, 12, and 18, while Susarla services memory requests by accessing data from the cache (Susarla: [0022]) and Suzuki discloses determining the translated address points to a memory location, the logic is further configured to: service the memory request by accessing data from the address (Suzuki: [0089]), the combination does not appear to teach a wrap around addressing scheme such that the “address points to a memory location outside of the second region of the cache” and determining “a wrap around address by subtracting a largest address of the second region from the translated address.”
However, in a similar endeavor of cache operations, Hasan teaches a wrapped read technique in which an “address points to a memory location outside of the second region of the cache” (the data to be accessed starts at address C in a first memory area MAO and extends to address 16 in a second memory, [0028]). Furthermore, Hasan teaches the reaching “a largest address of the second region” (forward until a wrap boundary; [0028]) and reading wrapped memory locations based on a calculated count (see, [0042]), and while Hasan does not teach the specific subtracting calculation language, the limitation amounts to general arithmetic, well within the capabilities of one of ordinary skill in the art, and therefore would have been an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Susarla, Case, Suzuki, and Hasan before him or her, to modify the storage system of Susarla to include the wrapped storage technique of Hasan, because the technique would allow continuous reads across multiple storage areas.
The suggestion/motivation to do so would have been to improve memory performance through reduced commands and continuous reads (Hasan: [0002], [0005]).
Therefore, it would have been obvious to combine Susarla, Case, Suzuki, and Hasan to obtain the invention as specified in the instant claim.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Susarla, Case, and Suzuki as applied to claims 2, 4, 6-7, 11, 13, 15, 17, and 19 above, further in view of Atkisson et al. (US Pub. No. 2012/0221774), hereinafter referred to as Atkisson.
As to claims 5, 14, and 20, the combination of Susarla, Case, and Suzuki does not appear to explicitly disclose in response to determining a size of the second region changes, the logic is further configured to: update one or more of the first start address, the second start address and the size of the second region; and update the range of addresses based at least in part on the updated size of the second region.
dynamically balance sizes of data pools in a cache; [0007]), the logic is further configured to: update one or more of the first start address, the second start address and the size of the second region; and update the range of addresses based at least in part on the updated size of the second region (dynamically adjusting sizes of various data pools of the cache 102 to match a user's working data set of read data and write data, [0066]; logical address space of the cache 102, in one embodiment, is directly mapped to an address space of the backing store, [0088]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Susarla, Case, Suzuki, and Atkisson before him or her, to modify the storage system of Susarla to include dynamic cache technique of Atkisson, because the technique would maximize the hit rates of the cache.
The suggestion/motivation to do so would have been to improve memory performance through maximized hit rates (Atkisson: [0007]).
Therefore, it would have been obvious to combine Susarla, Case, Suzuki, and Atkisson to obtain the invention as specified in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Susarla, Case, and Suzuki as applied to claims 2, 4, 6-7, 11, 13, 15, 17, and 19 above, further in view of Horrigan et al. (US Pub. No. 2004/0073751), hereinafter referred to as Horrigan.
As to claim 8, while Susarla teaches evicting data from the cache “in response to determining there are no more upcoming data accesses for the region of upcoming data see, [0014]), Susarla does not appear to explicitly disclose the logic is further configured to: store an indication that specifies that there is no region stored in the cache by updating the size of the second region to a value of zero bytes.
However, in a similar endeavor of cache operations, Horrigan discloses the logic is further configured to: store an indication that specifies that there is no region stored in the cache by updating the size of the second region to a value of zero bytes (If the L2 cache is completely flushed (Flush MSR equals zero); [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Susarla, Case, Suzuki, and Horrigan before him or her, to modify the storage system of Susarla to include cache flushing technique of Horrigan, because stage flushing would allow faster response servicing.
The suggestion/motivation to do so would have been to improve memory performance (Horrigan: [0017]).
Therefore, it would have been obvious to combine Susarla, Case, Suzuki, and Horrigan to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 which were previously rejected under 35 U.S.C 102(a)(1) and claims 2-9, 11-15, and 17-20 which were previously rejected under 35 U.S.C. 103 have been full considered, and other than the remarks regarding claims 5, 14, and 20, are moot in view of the new ground of rejections which address the amendments and limitations the remarks concern.
direct cache module of Atkisson does not maintain pools of contiguous data, but rather the pools include a mixture of contiguous and non-contiguous data as dictated by the access requests of the user’s applications. Therefore, the multiple data pools shown in the above figure fail to be equivalent to the recited second region.”  The Examiner respectfully disagrees. First, the Examiner notes the teaching of contiguous data is found within both Susarla and Case, and furthermore the disclosure of Atkisson does not limit the pools to a mixture but rather state that “may include a mixture”, therefore a non-mixture is embodied.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184